DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3, 7 and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Warlick (US 2008/0269651A1).
Regarding claim 1, Warlick discloses shock wave treatment device to treat skin and adjacent tissue (e.g. abstract; [0017]) comprising: a pressure shock wave applicator (e.g. Fig 3/4:50 [0066]-[0067]) including a reflector (e.g. [0079]-[0080] it details the use of a reflector to spread the wave energy); and a mechanical stimulator of one or both of a vacuum device and roller device coupled to the pressure shock wave applicator (e.g. Fig 3/4:30 [0017]-[0018]; [0021]; the system creates a stimulation effect utilizing the treatment device and the vacuum).
Regarding claim 3, Warlick discloses wherein the shock wave applicator and reflector are configured to produce focused acoustic pressure shock waves (e.g. [0078]-[0080]).
Regarding claim 7, It should be noted that as written requires a cushion, gel pad or liquid sack coupled to something that is an optional requirement. Claim 1 notes that the mechanical stimulator is one or both of a vacuum device and the examiner has chosen the embodiment in which the mechanical stimulator is a vacuum device.
Regarding claim 16, Warlick a method of treating a human or animal body comprising mechanically stimulating tissue that includes a wound and applying acoustic pressure shock waves to the same tissue with the device of claim 1 (e.g. abstract; [0017]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-7, 10-16, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacobs (US 5,665,053) in view of Warlick as evidenced by Watson (Physiological Effects of Endermologie: A preliminary Report).
Regarding claim 1, Jacob discloses a treatment device to treat skin and adjacent tissue (e.g. abstract;) comprising: a wave energy applicator (e.g. Fig 3/4:50 [0066]-[0067]); and a mechanical stimulator of one or both of a vacuum device (e.g. Fig 2:24/25)  and roller device coupled to the pressure shock wave applicator (e.g. Fig 3/4:30 [0017]; [0021]; [0046] the system creates a stimulation effect utilizing the treatment device and the vacuum).
Jacobs is silent regarding the treatment device utilizing a pressure shock wave applicator including a reflector.
However, Warlick discloses a wound care vacuum bandaging with shock wave applications wherein the skin treatment device utilizes a pressure shock wave applicator (e.g. Fig 3/4:50 [0066]-[0067]) including a reflector (e.g. [0080] it details the use of a reflector to spread the wave energy).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Jacobs to incorporate the teachings of Warlick to substitute out the ultrasonic wave energy source with pressure shock wave applicator including a reflector for the purpose of utilizing another known type of treatment wave energy for skin treatment.
Regarding claim 2, modified Jacobs discloses wherein the mechanical stimulator includes a combination of a vacuum device and roller device (e.g. Jacobs col 2 lines 52-60).
Regarding claim 4, modified Jacobs discloses wherein the roller device includes multiple rollers configured to receive tissue suctioned by the vacuum between the rollers (e.g. Jacobs Fig 2a/b; col 2 lines 52-67 and col 3 lines 1-9).
Regarding claims 5-7, modified Jacobs is silent regarding further comprising a cushion, gel pad or liquid sack coupled to the shock wave applicator between the rollers.
However, Warlick discloses a wound care vacuum bandaging with shock wave applications wherein the skin treatment device further comprising a cushion, gel pad or liquid sack coupled to the shock wave applicator (e.g. [0019]; [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Jacobs to incorporate the teachings of Warlick of further comprising a cushion, gel pad or liquid sack coupled to the shock wave applicator between the rollers for the purpose of utilizing a material used for safe shock wave applications.
Regarding claims 10-12, modified Jacobs discloses a method of treating a human or animal body comprising mechanically stimulating/suctioning/rolling or massaging tissue that includes cellulite and applying acoustic pressure shock waves to the same tissue with the device of claim 1 that includes a vacuum or roller device (e.g. Jacobs: abstract endermology is a non-surgical procedure massage treatment that tightens skin, reduces cellulite and softens scars as detailed by Watson  Warlick: Fig 3/4:50 [0066]-[0067]).
Regarding claim 13, modified Jacobs discloses a method of treating a human or animal body comprising mechanically stimulating tissue that includes a scar and applying shock waves to the same tissue with the device of claim 1 (e.g. Jacobs: abstract endermology is a non-surgical procedure massage treatment that tightens skin, reduces cellulite and softens scars as detailed by Watson  Warlick: Fig 3/4:50 [0066]-[0067]).
Regarding claim 14, modified Jacobs discloses a method of treating a human or animal body comprising mechanically stimulating tissue that includes lymph -edema and applying acoustic pressure shock waves to the same tissue with the device of claim 1 (e.g. Jacobs: abstract endermology is a non-surgical procedure massage treatment that tightens skin, reduces cellulite and softens scars as detailed by Watson  Warlick: Fig 3/4:50 [0066]-[0067]).
Regarding claim 15, a method of treating a human or animal body comprising mechanically stimulating tissue that includes spider veins and applying acoustic pressure shock waves to the same tissue with the device of claim 1 (e.g. Jacobs: abstract endermology is a non-surgical procedure massage treatment that tightens skin, reduces cellulite and softens scars as detailed by Watson  Warlick: Fig 3/4:50 [0066]-[0067]).
Regarding claim 18, modified Jacobs discloses a method of treating a human or animal body comprising mechanically stimulating tissue and applying acoustic pressure shock waves to the same tissue with the device of claim 1 to produce collagen fibers (e.g. Jacobs: abstract endermology is a non-surgical procedure massage treatment that increases collagen production as detailed by Watson  Warlick: Fig 3/4:50 [0066]-[0067]).
Regarding claim 19, modified Jacobs discloses a method of treating a human or animal body comprising mechanically stimulating tissue and applying shock waves to the same tissue with the device of claim 1 to enhance localized blood circulation (e.g. Jacobs: abstract endermology is a non-surgical procedure massage treatment that helps to increase blood flow as detailed by Watson  Warlick: Fig 3/4:50 [0066]-[0067]).
Regarding claim 20, modified Jacobs discloses a method of providing at least one of cellulite treatment, skin rejuvenation, scar treatment or body sculpting comprising mechanically stimulating body tissue and applying acoustic pressure shock waves to the same tissue with the device of claim 1 (e.g. Jacobs: abstract endermology is a non-surgical procedure massage treatment that tightens skin, reduces cellulite and softens scars as detailed by Watson  Warlick: Fig 3/4:50 [0066]-[0067]).
Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Warlick in view of Shene (US 4,696,299).
Regarding claim 8, Warlick discloses wherein the mechanical stimulator includes a vacuum device (e.g. Fig 3/4:30 [0017]; [0021]; [0046] the system creates a stimulation effect utilizing the treatment device and the vacuum). Warlick is silent regarding the reflector is pivotable.
However, Shene disclose a shockwave device wherein the mechanical stimulator includes a reflector that is pivotable (e.g. col 4 lines 6-13 and col 5 lines 1-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Shene wherein the mechanical stimulator includes a reflector that is pivotable for the purpose of being able to adjust the how the shock wave is applied to the user (e.g. Shene col 5 lines 1-35).
Regarding claim 9, modified Warlick discloses further comprising bellows coupled to the shock wave applicator (e.g. Shene col 4 lines 6-13).
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Warlick in view of Blott (US 2008/0294127 A1).
Regarding claim 17, Warlick is silent regarding further comprising extracting exudates with a vacuum device of the mechanical stimulator out of the wound before applying acoustic pressure shock waves.
However, Blott discloses a wound cleansing apparatus with stress further comprising extracting exudates with a vacuum device of the mechanical stimulator out of the wound (e.g. [0015]; [0020]; [0033]-[0035]; [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and method of Warlick to incorporate the teachings of Blott of further comprising extracting exudates with a vacuum device of the mechanical stimulator out of the wound for the purpose of cleaning the wound before applying acoustic pressure shock waves.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached Monday-Thursday 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								December 7, 2022
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792